Citation Nr: 0011932	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
brain syndrome due to anoxic encephalopathy.


REPRESENTATION

Appellant represented by:	John B. Gately, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, the veteran's sister, and the veteran's daughter.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
April 1972.  The appellant is the veteran's sister and 
guardian.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.  
A notice of disagreement was received in February 1998, a 
Statement of the Case was issued in June 1998, and a 
substantive appeal was received in October 1998.  

By rating decision in August 1999, a number of other claims, 
including claims based on 38 U.S.C.A. § 1151, were denied by 
the RO.  It does not appear that a notice of disagreement has 
been received to initiate an appeal, and the new issues are 
therefore not in appellate status at this time. 


REMAND

Preliminary review of the claims files reveals that on the 
appellant's substantive appeal, VA Form 9, received at the RO 
in October 1998, the appellant's representative indicated 
that a BVA hearing was not desired.  However, in an October 
1998 VA Report of Contact with the appellant's 
representative, it was noted that the appellant did in fact 
wish to appear at a hearing before a member of the Board 
sitting at the RO (a "Travel Board hearing").  A November 
1998 Report of Contact documents a telephone call from the 
appellant requesting a Travel Board hearing if the claim was 
not granted by the RO.  Further, the transcript of the 
December 1998 RO hearing reflects that the hearing officer 
noted that the Travel Board hearing had been discussed off 
the record and that "it was decided a hearing at the Board 
of Veterans' Appeals is in order."  (Transcript, at 27).  
However, it does not appear from the claims files that a 
Travel Board hearing was scheduled, or that the appellant 
otherwise withdrew the hearing request.

Therefore, in light of the foregoing, and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following:

The RO should undertake all necessary 
action to properly schedule the appellant 
for Travel Board hearing.  The appellant 
and her representative should be notified 
in writing of the date, time and location 
of the hearing.  After the Travel Board 
hearing is conducted, or if the appellant 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims files should be returned to the 
Board for appellate review. 

The purpose of this remand is to comply with the appellant's 
request for a Travel Board hearing.  The appellant and her 
representative are free to submit additional evidence and 
argument in support of the appeal.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


